Title: To Alexander Hamilton from Thomas Parker, 7 August 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] August 7, 1799. “… I must Beg pardon for … urging a Remittance of money for the pay & Subsistence of the officers many of them are Really distressed for the want of It. I shall be obliged to you also to Inform me how they are to be paid for money advanced for postage of Letters Travelling expences and Stationary; the latter we are now supplied with by the Contractor. Expecting that the whole of the Cloathing woud be Immediately on I sent forward to the most distant Rendezvous too large a proportion of the Cloaths that did arrive so that at some of the Stations we are in want of Coats & Vests. I coud wish that a Supply of these articles may be sent on as soon as possable. I trust that we shall suc⟨ceed⟩ well in the Recruiting Busine⟨ss. We have⟩ now upwards at Two hundred ⟨recruits⟩ & are going on verry well.…”
